Title: From James Madison to James Madison, Sr., 29 January 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Jany. 29. 1797
My last answered yours of the 8th. since which I have recd. no letter from you, nor a single line from my brother William since his return from Richmond; altho’ I have written him several letters. Fanny has a letter from Nelly Madison of the 10th. which gives an unpleasing account of her mother’s health. It mentions that you & my mother were expected at Mr. Macon’s in a few days; but as your’s of the 8th. is silent on that head, and the weather has been since very severe, I conclude the expectation to have been ill-founded.
I see by a Richmond paper a quantity of Red Clover seed for sale. I hope this may be the case at Fredg also. Rather than be disappointed I think we ought to send a light Cart expressly for the purpose, even to the former place, if necessary. Should it be impossible to get eno’ of this precious article, I recommend that you have all your spare Timothy seed, including the sweepings of the hay loft &c. sown on your Wheat & Rye fields at all your places, to supply the deficiency: and that you give this direction to Sawney & M. Collins. I am well informed that it makes good pasture on common upland of ordinary years; & in strong land, or moist years, it approaches the value of Clover itself. I left a request with Js. Coleman to make a considerable trial of the Plaister of Paris, and to have Sawney & Mordicai Collins furnished with eno’ for the same purpose. This article has risen of late at least 50 per Ct. in price, and I have also procured much information as to the best use to be made of it. I wish therefore to retain as much as I can of the Hhd on hand for experiments under my own superintendence. You will please therefore to give out half a bushel only to J. C. & each of the others, to be tried, about a peck on Corn, and a peck on a marked portion of the newest Clover lotts.
The House of Reps. have resolvd. on a direct tax; but the issue of the Bill to be brought in is extremely doubtful. It is to be regretted that this measure should be found necessary at the very moment of a fall in produce &c; and it will be deplorable if an increase of it should be rendered necessary by a foreign war, which must strike deeply at the ability of people to pay. I hope this dreadful calamity will not overtake us; but the escape must be owing to the aversion of the people to it, rather than to the want of exertion in its favor, by the British partizans, who incessantly blow the coals of enmity to France, and openly recommen⟨d⟩ war with her & an alliance with England.
As I hear from nobody but yourself, I hope your fa⟨vors⟩ will be regularly continued. They are extremely grateful to us […] & I shall endeavor to make returns for them, by a weekly le⟨tter⟩ at least. This will probably go by Mr. Howard who starts tom⟨orrow⟩ morning. We are all well & unite our affections.
Js. M Jr
